DISMISS; Opinion Filed January 8, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01593-CV

                 HOLLINGSWORTH SAND & GRAVEL, L.L.C., Appellant
                                    V.
                          B&R SYSTEMS, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-05735-E

                            MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Moseley
       The clerk’s record in this appeal has not been filed because appellant has not paid the

required fee. See TEX. R. APP. P. 35.3(a). Despite being warned by letter dated November 7,

2013 that the appeal would be dismissed if appellant did not file written verification of payment

of the clerk’s fee, appellant has not communicated with the Court. Because nothing in the record

shows appellant is entitled to appeal without paying the fee, we dismiss the appeal. See id.

37.3(b), 42.3(b)(c).




                                                  /Jim Moseley/
121593F.P05                                       JIM MOSELEY
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

HOLLINGSWORTH SAND & GRAVEL,                       On Appeal from the County Court at Law
LLC, Appellant                                     No. 5, Dallas County, Texas
                                                   Trial Court Cause No. CC-12-05735-E.
No. 05-12-01593-CV         V.                      Opinion delivered by Justice Moseley.
                                                   Justices Bridges and Evans participating.
B&R SYSTEMS, INC., Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee B&R Systems, Inc. recover its costs, if any, of this appeal
from appellant Hollingsworth Sand & Gravel, LLC.


Judgment entered this 8th day of January, 2014.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –2–